Exhibit 10.12

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [] and
an asterisk*, have been separately filed with the Commission.

 

Sixth AMENDMENT TO Royalty AGREEMENT

This Sixth AMENDMENT TO Royalty AGREEMENT (this “Amendment”) is entered into as
of February 22, 2016 by and among Unilife Medical Solutions, Inc., a Delaware
corporation (“Unilife”) and Royalty OPPORTUNITIES S.À R.L, a Luxembourg société
à responsabilité limitée (together with its Affiliates, successors, transferees
and assignees, “ROS”).

WHEREAS, Unilife and ROS are party to that certain Royalty Agreement, dated as
of March 12, 2014 (as amended from time to time, the “Royalty Agreement”),
pursuant to which Unilife granted to ROS a royalty on the terms set forth
therein;

WHEREAS, Unilife and ROS Acquisition Offshore LP, a Cayman Islands exempted
limited partnership (the “Lender”) are party to that certain Credit Agreement,
dated as of March 12, 2014 (as amended from time to time, the “Credit
Agreement”), pursuant to which the Lender has extended credit to Unilife on the
terms set forth therein; and

WHEREAS, Unilife and ROS have agreed to amend the Royalty Agreement, upon the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.Definitions; Loan Document.  Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Royalty Agreement and, to
the extent not defined therein, in the Credit Agreement.  This Amendment shall
constitute a Loan Document for all purposes of the Credit Agreement and the
other Loan Documents.  Each reference to “hereof”, “hereunder”, “herein” and
“hereby” and each other similar reference and each reference to “this Agreement”
and each other similar reference contained in the Royalty Agreement shall, after
this Amendment becomes effective, refer to the Royalty Agreement as amended
hereby.

2.Amendments.  Section 2.1(b) is hereby amended by adding the following sentence
at the end of Section 2.1(b):

Notwithstanding the foregoing, solely the portion of any Royalty Payment based
on Net Sales that is comprised of (1) the $20,000,000 license fee payable by
Amgen Inc. to the Borrower on the date hereof, and (2) the proceeds of the
convertible notes issued by Holdings and the Borrower to Amgen Inc. pursuant to
that certain Securities Purchase Agreement, dated as of February 22, 2016, among
the Borrower, Holdings and Amgen Inc. in an aggregate principal amount of

--------------------------------------------------------------------------------

$55,000,000, shall be waived.  Notwithstanding the foregoing, solely the portion
of any Royalty Payment based on Net Sales that is comprised of the following
revenues (other than, for clarity, revenues described in clauses (1) and (2)
above): (i) revenues received by the Borrower from Amgen Inc. on or after
February 22, 2016, or (ii) revenues received by the Borrower in respect of any
biologic or pharmaceutical product in which Amgen Inc. or any Affiliate thereof
has an economic interest or which Amgen Inc. or any Affiliate now or hereafter
is developing or commercializing (either alone or in collaboration with third
parties) (each, an “Amgen Product”), but for the avoidance of doubt, excluding
any revenues received by the Borrower in respect of any agreement entered into
by Borrower or any of its Affiliates prior to the date hereof or involving any
biologic or pharmaceutical product that was not an Amgen Product at the time the
Borrower or any of its Affiliates entered in to the applicable agreements with
respect to such product, shall be due and payable within 30 days after the end
of the Fiscal Quarter in which the first sale by the Borrower or any other
Person of a commercial quantity of devices developed, manufactured or produced
by the Borrower or any Affiliate thereof or otherwise using intellectual
property licensed to Amgen Inc. or any of its Affiliates by the Borrower or any
of its Affiliates occurs for use with an Amgen Product.

3.Conditions to Effectiveness of Amendment.  This Amendment shall become
effective upon receipt by:

(a)ROS of a counterpart signature to this Amendment duly executed and delivered
by Unilife,

(b)ROS or its counsel of reimbursement for all fees and out-of-pocket expenses
incurred by ROS in connection with this Amendment and all other like expenses
remaining unpaid as of the date hereof,

(c)ROS of the payment of the Royalty Payments deferred pursuant to prior
amendments to the Royalty Agreement,

(d)the Borrower of $20,000,000 in cash as a license fee from Amgen Inc., and

(e)the Borrower of $30,000,000 gross proceeds of convertible notes issued by
Holdings to Amgen Inc.

4.Expenses.  Unilife agrees to pay on demand all expenses of ROS (including,
without limitation, the fees and out-of-pocket expenses of Covington & Burling
LLP, counsel to ROS, and of local counsel, if any, who may be retained by or on
behalf of ROS) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other expenses of ROS remaining
unpaid as of the date hereof.

5.Representations and Warranties.  Unilife represents and warrants to ROS as
follows:

--------------------------------------------------------------------------------

(a)After giving effect to this Amendment, the representations and warranties of
Unilife contained in the Royalty Agreement, except as disclosed in the
Disclosure Schedule dated the date hereof and delivered to ROS, (i) with respect
to representations and warranties that contain a materiality qualification, be
true and correct in all respects on and as of the date hereof, and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of the
date hereof, and except that the representations and warranties limited by their
terms to a specific date shall be true and correct as of such date.

(b)After giving effect to this Amendment, no Royalty Event of Default has
occurred or is continuing.

(c)(i) Unilife has taken all necessary action to authorize the execution,
delivery and performance of this Amendment; (ii) this Amendment has been duly
executed and delivered by Unilife and constitutes Unilife’s legal, valid and
binding obligation, enforceable in accordance with its terms (except, in any
case, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity), and (iii) no authorization or other action by, and
no notice to or filing with, any Governmental Authority or other Person is
required for the due execution, delivery or performance by Unilife of this
Amendment.

6.No Implied Amendment or Waiver.  Except as expressly set forth in this
Amendment, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of ROS under
the Royalty Agreement or the other Loan Documents, or alter, modify, amend or in
any way affect any of the terms, obligations or covenants contained in the
Royalty Agreement or the other Loan Documents, all of which shall continue in
full force and effect.  Nothing in this Amendment shall be construed to imply
any willingness on the part of ROS to agree to or grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Royalty
Agreement or the other Loan Documents.

7.Reaffirmation of Security Interests.  Subject to the Intercreditor Agreement,
dated February 22, 2016, among Amgen Inc., Lender and ROS, the Credit Obligors
(i) affirm that each of the security interests and liens granted in or pursuant
to the Loan Documents are valid and subsisting and (ii) agree that this
Amendment shall in no manner impair or otherwise adversely affect any of the
security interests and liens granted in or pursuant to the Loan Documents.

8.Reaffirmation of Guarantee.  Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
the Guarantor’s obligations under the Loan Documents.

9.Waiver and Release.  TO INDUCE ROS TO AGREE TO THE TERMS OF THIS AMENDMENT,
Unilife REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS
OR OFFSETS AGAINST OR RIGHTS OF

--------------------------------------------------------------------------------

RECOUPMENT WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH IT:

(a)WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE HEREOF; AND

(b)RELEASES AND DISCHARGES ROS, ITS AFFILIATES AND ITS AND THEIR OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS AND ATTORNEYS (COLLECTIVELY THE
“RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES,
CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH Unilife EVER HAD, NOW
HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE
DATE HEREOF AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY.

10.Counterparts; Governing Law.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
such when so executed and delivered shall be an original, but all of such
counterparts shall together constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page of this Amendment by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this
Amendment.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

[Remainder of Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

 

Unilife Medical Solutions, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John Ryan

 

 

 

 

 

 

Name:  John Ryan

 

 

 

 

 

 

Title:    Senior Vice President, General Counsel and Secretary

 

 

 

ROYALTY OPPORTUNITIES S.À R.L
By OrbiMed Advisors LLC, its investment manager

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Samuel D. Isaly

 

 

 

 

 

 

Name:  Samuel D. Isaly

 

 

 

 

 

 

Title:    Managing Member

 

--------------------------------------------------------------------------------

Acknowledged and agreed:

EXECUTED as a deed by each Australian Subsidiary

 

Unilife Cross Farm LLC

 

Unilife Corporation

 

 

 

 

 

 

 

By

 

/s/ John Ryan

 

By:

 

/s/ John Ryan

 

 

Name:  John Ryan

 

 

 

Name:  John Ryan

 

 

Title:    Senior Vice President, General Counsel and Secretary

 

 

 

Title:    Senior Vice President, General Counsel and Secretary

 

 

Executed by Unilife Medical Solutions Pty Limited in accordance with Section 127
of the Corporations Act 2001

 

 

 

 

  /s/ Alan Shortall

[g201610240745118912457.jpg]

  /s/ Ramin Mojdeh

[g201610240745118922458.jpg]

Signature of director

 

Alan Shortall

 

Signature of director

 

Ramin Mojdeh

 

Name of director (print)

 

Name of director (print)

 

 

 

Executed by Unitract Syringe Pty Ltd in accordance with Section 127 of the
Corporations Act 2001

 

 

 

 

  /s/ Alan Shortall

[g201610240745118972459.jpg]

  /s/ Ramin Mojdeh

[g201610240745118982460.jpg]

Signature of director

 

Alan Shortall

 

Signature of director

 

Ramin Mojdeh

 

Name of director (print)

 

Name of director (print)

 

 

 

 

 

--------------------------------------------------------------------------------

Disclosure Schedule February 22, 2016

Pursuant to the (i) Eighth Amendment to the Credit Agreement dated as of
February 22, 2016 (the “Credit Amendment”), by and between Unilife Medical
Solutions, Inc., a Delaware corporation (the “Company”) and ROS Acquisition
Offshore LP (the “Lender”); and (ii) Sixth Amendment to Royalty Agreement dated
as of February 22, 2016 (the “Royalty Amendment” and together with the Credit
Amendment, the “Amendments”), by and between the Company and Royalty
Opportunities S.A R.L, (“ROS”), the Company hereby provides to the Lender and
ROS these disclosures (“Disclosures”) to modify the representations and
warranties made and referenced in the Amendments.

Inclusion of any item in these Disclosures (i) except to the extent expressly
stated in these Disclosures, does not represent a determination by the Company
that such item is “material,” nor shall it be deemed to establish a standard of
materiality; (ii) does not represent a determination by the Company that such
item did not arise in the ordinary course of business; and (iii) shall not
constitute or be deemed to be an admission to any third party concerning any
item set forth herein. Any disclosures made in this Disclosure Schedule with
respect to a section of the Credit Agreement (as defined in the Credit
Amendment), shall be deemed to qualify such section specifically referenced and
any other section to the extent that it is reasonably apparent that such
disclosure also pertains to such other section.

Except as otherwise limited herein, all information and disclosures made herein
are made as of the date of the Amendments. Terms not otherwise defined herein
will have the definitions set forth in the Credit Agreement.

 

•

With respect to Section 6.6 of the Credit Agreement, please see the Company’s
most recent Form 10‐Q filed with the Securities and Exchange Commission (“SEC”)
on February 10, 2016 and the Form 8‐Ks filed since that date.

 

•

With respect to Section 6.14 of the Credit Agreement, please see the liquidity
discussion in the Company’s most recent Form 10‐Q filed with the SEC on February
10, 2016.

 

•

[]*

 

•

An updated schedule 6.15(a) of the Credit Agreement has been provided separately
to the Lender.

 

•

With respect to Section 6.19 of the Credit Agreement, please see the Company’s
Form 8‐K filed on October 7, 2015 describing a loan from the Company’s CEO.

 

•

With respect to Section 6.7 of the Credit Agreement, please see the litigation
and contingency disclosures in the Company’s most recent Form 10‐Q filed with
the SEC on February 10, 2016.

 

•

With respect to Section 6.9, mechanics liens have been filed on the Company’s
York, Pennsylvania premises by Company contractors and subcontractors.

 

•

Unilife received notice from an equipment provider dated October 9, 2015 that
the Company is past due on a purchase order and that the nonpayment constitutes
a default under the purchase order. The Company expects to use proceeds from the
transactions contemplated by the Amendments to make payment on the purchase
order.

 

--------------------------------------------------------------------------------

 

•

A supplier filed a complaint against the Company on December 18, 2015 for
non‐payment of invoices.  The Company has since paid the amount owed.

 

•

The Company is late and in default under a purchase order with one of its
suppliers. The Company maintains communications with the supplier and no further
action has been taken to date.

 

•

With respect to Section 6.11, the Company adopted a severance pay plan governed
by the Employee Retirement Income Security Act of 1974 that provides for the
payment of welfare benefits to certain terminated employees.

 

•

In connection with the transactions contemplated by the Amendments, the Company
and its Affiliates have granted a security interest in and a lien on the Amgen
Collateral.

 

•

Notification and waiting requirements under the Hart‐Scott‐Rodino Antitrust
Improvements Act of 1976, as amended, as applicable.

 

•

Litigation filed on September 11, 2015 by Biodel, Inc. and related Demand for
Commercial Arbitration filed November 6, 2015.

 

•

Litigation filed on January 25, 2016 against E. Furman.

 

•

Administrative claim before the Pennsylvania Human Relations Commission filed on
September 29, 2015 by a former employee/machine operator.

 

•

The Company may not have provided copies of Material Agreements within the
timeframe set forth in the Credit Agreement. Copies of Material Agreements have
been noted and delivered separately to the Lender.

 

 